Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response of the applicant which was filed on 3/23/22 has been received and given full consideration. 

Response to Arguments
1.	The examiner is maintaining the rejections in the previous Office Action because 
Applicant's arguments are not persuasive. 
2.	The Applicant has argued that “The combination of Roumi, Zhamu, and Zhamu does not obviate claims 1-3 and 6-32 since the Roumi reference does not teach any of the conjugated polymers listed in Claim 1. Roumi teaches polyaniline, but this polymer is not on the list in Claim 1. As a result, it would not be obvious to a person of ordinary skill in the art to make or use these references to arrive at our invention. Applicant respectfully requests that the 103 rejection be withdrawn”.
The above argument is not persuasive because Roumi as primary reference teaches a polyaniline, but Roumi does not have to disclose all beneficial polymers that could have been used to improve on Roumi. However, it would have been obvious to a skilled artisan to improve on Roumi with Zhamu et al. (US20170194663) and Zhamu et al. (US20170062869). Furthermore, Roumi (US20130224632) modified by Zhamu et al. (US20170194663) and Zhamu et al. (US20170062869) are in the same field of endeavor as shown in the table below, as a result, it would have been obvious to a skilled artisan before the effective filing date of the claimed invention to have modified Roumi with Zhamu’663 teachings for the benefit of improving the lithium ion conductivity, in addition to using Zhamu’869 teachings for benefit of a lithium battery having a high active material mass loading, exceptionally low overhead weight and volume.
Roumi (US20130224632)
Primary reference
Zhamu et al. (US20170194663)
Secondary reference
Zhamu et al. (US20170062869)
Secondary reference
an anode active material layer containing a layer of lithium metal [0214] foil [0319],
rechargeable lithium metal battery (having lithium metal as the anode active material) [0001]
rechargeable lithium metal battery (having a lithium metal anode) [0015]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 6-32 are rejected under 35 U.S.C. 103 as being unpatentable over Roumi (US20130224632) in view of Zhamu et al. (US20170194663) and further in view of Zhamu et al. (US20170062869)

4.	Regarding claims 1-3, 6-32, Roumi teaches a lithium metal secondary battery comprising a cathode, an anode, and an electrolyte-separator assembly disposed between said cathode and said anode [0214], organic electrolyte [0303],
wherein said anode comprises:
 a) an anode active material layer containing a layer of lithium metal [0214] foil [0319], and 
b) an anode-protecting layer (as first electronically and ionically conductive layer comprises a coating) in physical contact (coated on) with said anode active material layer (lithium metal anode layer) ([0068], [0079], [0073]) and in ionic contact with said electrolyte-separator assembly [0065], wherein said anode-protecting layer has a thickness selected from the range of 50 nm to 5 μm [0070], and comprising an electrically and ionically conducting network of cross-linked polymer chains (the first electronically and ionically conductive layer comprises conjugated polymers such as polyanilines) [0066], and the first electronically and ionically conductive layer has an electronical conductivity equal to 10 S/cm [0069].
5.	Roumi is silent about poly(3-alkylthiophenes).
6.	Zhamu teaches Li2S (abstract), counter electrode containing lithium metal and bringing the counter electrode in contact with an electrolyte [0038] and lithium ion-conducting polymer matrix [0031] having ion conductivity no less than 10-4 S/cm, more preferably no less than 10-3 S/cm [0034] and poly(AlkylThiophene) as an electron-conducting component of a mixture [0112] exhibiting an electron conductivity of 12.5 S/cm [0114] and polymer matrix or binder comprises a sulfonated polymer [0027] made into a (polymer) fiber (as reinforcement material) [0080] in an amount of 3 wt. % sulfonated PPESK [0114], 5-25% by weight of Li2CO3—Li2SO4 [0110] for the benefit of improving the lithium ion conductivity [0115].
7.	Zhamu’ 869 cathode active material is an organic material or polymeric material selected from Poly(anthraquinonyl sulfide) (PAQS) [0051], thioether polymer such as Poly[methanetetryl-tetra(thiomethylene)] (PMTTM) [0052], a phthalocyanine compound such as copper phthalocyanine [0053], olivine compound LiMPO4, silicate compound Li2MSiO4 [0115] for the benefit of a lithium battery having a high active material mass loading, exceptionally low overhead weight and volume [0015].
8.	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Roumi with Zhamu’s teachings for the benefit of improving the lithium ion conductivity [0115], in addition to using Zhamu’869 teachings for benefit of a lithium battery having a high active material mass loading, exceptionally low overhead weight and volume.
8.	Regarding claims 6 and 7, Roumi said anode-protecting layer is in a solvated form [0058], Li salt selected from the group consisting of LiPF6 [0056] (claim 11)9. 	Regarding claims 12-15, Roumi teaches the inorganic material is selected from a lithium cobalt oxide [0078].10.	Regarding claim 16, Roumi teaches the inorganic material is CuCl2 [0078].11.	Regarding claims 18-20, Roumi teaches V2O5 [0078].
12.	Regarding claims 21 and 22, Roumi teaches said metal phosphate is LiFePO4 [0078].13. 	Regarding claims 26-28, Roumi teaches FeS as metal sulfide [0059].14.	Regarding claim 30-32, Roumi teaches a lithium-air battery [0060], and the negative electrode further comprises a current collector in electrical contact with the active negative electrode material [0079].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLATUNJI A GODO/Primary Examiner, Art Unit 1722